1. Where, on a charge of illegally possessing whisky not bearing State revenue stamps, the State fails to prove either actual or constructive possession or control in the defendant, such lack of proof as to such essential ingredient renders the evidence insufficient to support the verdict. Reference to the premises on which the whisky was found as those of the defendant, when it is not shown that he was in possession either by himself or an agent, is insufficient when it further appears that the witness, by whom alone such facts were sought to be shown, further testified: "I don't know whose premises this whisky was on. I don't know whether it was on the defendant's premises. I don't know where his premises are. I don't know whether he has any up there or not."
2. It becomes unnecessary to pass on the remaining assignments of error.
Judgment reversed. Broyles, C. J., and MacIntyre, J.,concur.
                        DECIDED OCTOBER 17, 1941.